DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed January 14, 2021. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 11 recite wherein the processor is further configured to “compare” however independent claim 1 previously recited “comparing” and therefore it becomes unclear if the limitation of claims 8 and 11 are in place of or in addition to the “comparing” of claim 1. Claims 9, 10, and 12 – 14 are rejected due to dependency. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 8 and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2019/0373032 A1), hereinafter Kumar.

Claim 1: Kumar discloses an audio output device comprising: 
a short-range communication module configured to perform short-range wireless communication (see at least, “In some embodiments, the wireless interface can be Bluetooth Advanced Audio Distribution Profile (A2DP),” Kumar [0019], “Wireless interface 116 can then transmit the streaming content to wireless interface 156 of playback device 150,” Kumar [0025], “Example wireless interfaces include Bluetooth and WiFi, however other interfaces can be implemented,” [0025]); 
a memory configured to buffer audio data received from an external electronic device through the short-range communication module (see at least, “To address such difficulties in the wireless communication between source device 110 and playback device 150, playback device 150 can include playback buffer 154 that provides streaming content to output processor 152 for playing to a user 180,” Kumar [0026]); 
Kumar [0016]); and 
a processor operatively connected to the short-range communication module, the memory, and the audio output unit (see at least, “Playback buffer 154 can be located in various places of playback device 150. For example, all or a portion of playback buffer 154 can occur in a program stack of a network circuit corresponding to wireless interface 156. As another example, all or a portion of playback buffer 154 can be in another processor (not shown or in output processor 152). The other processor could be an always-on processor of playback device 150 that processes user input,” Kumar [0029]), wherein the processor is configured to: 
receive operation mode information related to a function being executed in the external electronic device from the external electronic device through the short-range communication module (see at least, “To maintain continued playback of the content at a normal rate while changing the buffer size, embodiments can cause the application to provide the streaming content at a different rate. For example, the source device can inform the playback device to change the playback buffer size. Then, if the playback buffer is to increase in size (e.g., 150 ms to 250 ms), the application can provide the streaming content at an increased rate for a certain amount of time until the playback buffer reaches the desired size. Then, the application can be controlled back to provide the streaming content at the normal (or previous) rate. Similarly, when the playback buffer is to decrease, the application can provide the streaming data at a lower rate,” Kumar [0035], “FIG. 2 shows an example playback system between a source device and a playback device according to embodiments of the present disclosure. A source device 210 can provide commands to a playback device 250 to update a buffer size and can provide streaming content at a lower/higher rate for a certain amount of time to effectuate the change in buffer size. Aspects of FIG. 2 may be implemented in a similar manner as in FIG. 1,” Kumar [0038], “Settings Kumar [0041], “Settings module 217 can have logic for determining target size 259 of playback buffer 254. The logic can take into account the trade-off between latency and reliability. The logic can be implemented in various ways, e.g., via deterministic code that specify buffer size for specific values of system properties 220, e.g., as specified in a table or a decision tree to provide discrete changes in values of the buffer size of playback buffer 254. In other examples, a continuous function can provide a continuous change in buffer size relative to one or more system properties. A frequency of updates to the target size can be limited to only when the system properties change significantly (e.g., so updates are not always occurring). A significant change may be determined based on a comparison to a threshold. Such a continuous function can be determined by training a machine learning model,” Kumar [0042], “In various embodiments, the communication between source device 210 and playback device 250 may occur via a direct wireless connection (e.g., Bluetooth) or via a wireless local area network (WLAN), e.g., via a WiFi router,” Kumar [0044]); 
configure a reference period corresponding to an amount of the audio data buffered in the memory based on the operation mode information (see at least, “At some time later, a determination can be made that the size of playback buffer 354 should decrease, e.g. by a settings module of the source device or by the playback device,” Kumar [0050], “At some time later, a determination can be made that the size of playback buffer 454 should increase. As examples, a settings module of the source or the playback device can make the determination,” Kumar [0056]); and 
Kumar [0059]).

Claim 2: Kumar discloses the audio output device of claim 1, wherein the processor is further configured to: determine the playback speed of the audio data to be a second playback speed faster than a first playback speed, which is a reference speed, when the amount of the buffered audio data is an amount corresponding to greater than an upper limit of the reference period; and determine the playback speed of the audio data to be a third playback speed slower than the first playback speed when the amount of the buffered audio data is an amount correspond to less than a lower limit of the reference period (see at least, “In other embodiments, playback buffer 654 does not receive such an explicit communication, but instead may infer that a new target size is prescribed based on a sustained change in the streaming rate. In one implementation, a linear change or other significant, sustained change in the data level may be identified as corresponding to a prescribed setting made by the source device,” [0073], “At 636, application 612 provides the streaming content at the playback rate. Since the new buffer size has been attained, it is desirable to provide streaming content at the playback rate to keep the size of playback buffer 654 at the new size. In embodiments where the playback device is not informed explicitly about the new buffer size, the playback device can infer the new setting based on the data level in the buffer Kumar [0078]).

Claim 3: Kumar discloses the audio output device of claim 2, wherein the processor is further configured to: output the audio data at the first playback speed when the amount of the buffered audio data reaches an amount corresponding to the upper limit of the reference period after outputting the audio data at the second playback speed; and output the audio data at the first playback speed when the amount of the buffered audio data reaches an amount corresponding to the lower limit of the reference period after outputting the audio data at the third playback speed (see at least, “To maintain continued playback of the content at a normal rate while changing the buffer size, embodiments can cause the application to provide the streaming content at a different rate. For example, the source device can inform the playback device to change the playback buffer size. Then, if the playback buffer is to increase in size (e.g., 150 ms to 250 ms), the application can provide the streaming content at an increased rate for a certain amount of time until the playback buffer reaches the desired size. Then, the application can be controlled back to provide the streaming content at the normal (or previous) rate. Similarly, when the playback buffer is to decrease, the application can provide the streaming data at a lower rate,” Kumar [0035]).

Claim 4: Kumar discloses the audio output device of claim 2, wherein, when the playback speed of the audio data is determined to be the second playback speed or the third playback speed, the processor is further configured to output the audio data at the second playback speed or the third playback speed for a specified time period, and to output the audio data at the first playback speed after a lapse of the specified time period (see at least, “To maintain continued playback of the content at a normal rate Kumar [0035]).

Claim 5: Kumar discloses the audio output device of claim 1, wherein the operation mode information relates to a normal mode, a low latency mode, and a high latency mode (see at least, “Instead of utilizing a fixed jitter buffer length, a size of a playback buffer (e.g., headphones) can change. In various embodiments, a specified number of sizes (e.g., 2, 3, or 4) can be used for particular modes of the current system, or any size in between such specified sizes. The different buffer sizes can corresponds to different modes. The determination of which mode to use can be determined based on various factors as described herein, such as type of application providing the streaming content, type of source device, system properties (e.g., current properties of the connection), and type of playback device. As an example, different modes resulting in different buffer sizes can include: A. Low Latency Mode (least delay): A reduced jitter buffer for low latency applications (e.g. games, keyboard clicks); B. High Latency Mode (highest quality): An enlarged jitter buffer in adverse RF conditions (e.g. interference); and C. Best Compromise: Any value in between A and B to achieve a desired latency-reliability trade off,” Kumar [0083] – [0087]).

Claim 6: Kumar discloses the audio output device of claim 5, wherein the low latency mode is configured when the external electronic device executes a specified application, when a display of the external Kumar [0085]).

Claim 7: Kumar discloses the audio output device of claim 5, wherein the high latency mode is configured when a display of the external electronic device is turned off and/or when the display does not receive a touch input for a certain period (see at least, “Other example factors further include an operating state of the source device, e.g., whether the user is actively using a user interface (e.g., a screen is "on" to a screen is "off'')… If the user is not actively using the source device, then higher latency is likely tolerable,” Kumar [0092], “Example factors that indicate a benefit from a reduced playback latency can include screen on/off status, user interaction (e.g. with physical or touchscreen buttons), whether the application is running in the foreground, use of an accessibility mode for users that are visually impaired, audio block size chosen by an application as a proxy for latency requirements, audio mode chosen by an application, or other specific system APIs for applications to directly communicate their intent and/or requirements regarding playback latency. For example, if a user is running and listening to music with the screen off, low latency is likely not required,” Kumar [0095]).

Claim 8: Kumar discloses the audio output device of claim 5, wherein the processor is further configured to: compare the amount of the buffered audio data with a predetermined first reference period when the external electronic device operates in the normal mode based on the received operation mode information; compare the amount of the buffered audio data with a predetermined second reference period when the external electronic device operates in the low latency mode; and compare the amount of the buffered audio data with a predetermined third reference period when the external electronic device operates in the high latency mode (see at least, “Instead of utilizing a fixed jitter buffer length, a Kumar [0083] – [0087]).

Claim 15: Kumar discloses the audio output device of claim 1, wherein the processor is further configured to receive acceleratedly processed audio data from the external electronic device when the amount of the buffered audio data is less than an amount corresponding to a lower limit of the configured reference period (see at least, “To maintain continued playback of the content at a normal rate while changing the buffer size, embodiments can cause the application to provide the streaming content at a different rate. For example, the source device can inform the playback device to change the playback buffer size. Then, if the playback buffer is to increase in size (e.g., 150 ms to 250 ms), the application can provide the streaming content at an increased rate for a certain amount of time until the playback buffer reaches the desired size. Then, the application can be controlled back to provide the streaming content at the normal (or previous) rate. Similarly, when the playback buffer is to decrease, the application can provide the streaming data at a lower rate,” [0035]).

Claims 16 – 20 are substantially similar in scope to claims 1, 2, and 5 – 7, respectfully, and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652